Appeal by the defendants Roman Catholic Diocese of Rockville Centre, Roman Catholic Church of St. Boniface, Martyr, at Sea Cliff, and St. Boniface Martyr School, at Sea Cliff, and separate appeal by the defendant third-party plaintiff H. Wilson Company, from an order of the Supreme Court, Nassau County (Feuerstein, J.), dated June 26, 1996.
Ordered that the order is affirmed, with one bill of costs payable by the appellants appearing separately and filing separate briefs, for reasons stated by Justice Feuerstein at the Supreme Court. O’Brien, J. P., Thompson, Pizzuto and Friedmann, JJ., concur.